Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 13, 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "pump apparatus" in the second line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is dependent on a canceled claim, and as such appears to be indefinite. However, since the language of claim 10 does not present any issues regarding antecedent support, it will be assumed that claim 10 is dependent on claim 1.
Claim 13 recites the limitation "the pumping apparatus" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Based upon the claim language, it will be assumed that claim 13 is dependent on claim 12.
Claims 16-18 and 20 are considered indefinite because it is unclear how they should be interpreted in the context of the system, per se. Specifically, none of the cited claims present any meaningful limitation on the structure of the claimed system. As 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  See the 35 USC 112(b) rejection above; briefly, it is unclear how these limitations further limit the structure of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 9-24 and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, et al (Journal of Fermentation and Bioengineering, 84, 449-454, 1997), Tao, et al (Brazilian Journal of Microbiology, 42, 668-675, 2011), Neumann, et al (ACS Energy Letters, 2, 8-13, 2017 [Published 11/21/2016]) and Gibbons, et al (US Pat. 5,390,580). Prior to examining the claims, it should be noted that the instant specification notes that the claimed microbe Wickerhamomyces anomalus has also been described as Pichia anomala and Hansenula anomala. As such, any art presenting with the latter two names will be assumed to be synonymous with the claimed W. anomalus.
Kishimoto provides for a system used to produce bioethanol. The system utilizes an “immobilized cell reactor,” which is a system that has been widely used in the art to produce bioethanol with immobilized ethanologenic microorganisms. See page 449, “Abstract” section; page 449, “Introduction” section, first paragraph. Kishimoto provides three clear schematics that describe the claimed column, feed tank, water and carbohydrate solutions in the feed tank, a distillation apparatus, and tubing that connects all of the units. See page 450 and 451, Figures 1, 2, and 3. Kishimoto never describes the footprint that the system possess, nor does Kishimoto provide a suggesting to include a proactive container, or utilization of W. anomalus. Although Kishimoto does not describe the dimensions of the system, Figure 3 suggests that the system could be a “benchtop” system that would reasonably fit in the claimed footprint.
Tao teaches that strains of W. anomalus (referred to as P. anomala) are effective producers of bioethanol. Specifcally, Tao notes that this strain possesses a high level of ethanol tolerance, and is capable of fermenting a number of different carbohydrates. ideal for the purposes of producing bioethanol. See page 674, last paragraph. Based upon this endorsement, it would be clearly obvious to predictably utilize this strain in the bioethanol production system of Kishimoto.
As noted above, although Kishimoto appears to provide a schematic for a “benchtop” scale bioethanol production system, there is no clear mention of small scale systems. Neumann presents a small scale, “of the grid” system for making, and distilling, bioethanol.  Based upon Neumann’s system, it would be clear to the ordinary artisan that bioethanol systems, like that of Kishimoto, would be obviously and predictably scaled to any preferred dimension. 
Finally, while none of the prior art describe protective enclosures, the ordinary artisan is well-aware that bioethanol is highly flammable, and under appropriate conditions, can be explosive. As such, there would be a clear, yet unspoken, motivation to provide protective enclosures as a means of protecting the user from fires and explosions. These protective enclosures can be easily scaled to any size, and can reasonably fit the system of Kishimoto and/or Neumann. See Gibbons, entire.
With respect to claim 1, the cited prior art make the claimed system obvious.
With respect to claim 2, both Kishimoto and Neumann provide for distillers.
With respect to claims 3 and 4, Gibbons provides a fire proof enclosure that could be predictably applied to the system of Kishimoto and Neumann. Gibbons indicates that the system can be constructed from steel, or aluminum. See column 1, line 52.

With respect to claims 6 and 7, Neumann presents the “solar hydrolysis” portion of the bioethanol production system as having wheels and handles. See page 9, Figure 1. Additionally, based upon the fact that the prior art teaches mobile and small scale systems would suggest that the application of wheels and handles would be an obvious and predictable design choice for making a mobile-system mobile. Furthermore, applying a tow hook, so that the system can be towed via vehicle would also be obvious.
With respect to claim 9, it is unclear from Tao what the carbohydrate range for W. anomala is; however, since it is already known that the microbe can effectively ferment carbohydrates into ethanol would suggest that the ordinary artisan could easily, and predictably, optimize the carbohydrate feed range.
With respect to claim 10, Tao teaches any number of carbohydrate sources. Including glucose and sucrose. See page 671, Table 1. These sugars are routinely found in the juices and syrups further claimed in the instant claim. Furthermore, a syrup or juice derived near the system is identical to one sourced far from the system; for example, sucrose is sucrose, wherever it was derived. As such, the sourcing of any particular carbohydrate source would be an obvious decision of the ordinary artisan.
poured into the container of the next step. Since pouring is a gravity controlled transfer, the limitation would be fulfilled. However, it should be noted that gravity feeding of liquids is routine and obvious.
With respect to claims 12 and 13, Kishimoto provides for pumps. Since essentially all pumps are functionally equivalent, Kishimoto teaches the claimed pump. Kishimoto shows in the diagram that the pump will transfer the aqueous carbohydrate solution from the feed tank to the fermentation tank. Additionally, Kishimoto provides for consistent microbial loading concentrations.
With respect to claim 14, Kishimoto teaches the claimed limitation.
With respect to claim 15, Kishimoto teaches immobilizing the cells on/in alginate beads. See page 449 [bridging to page 450], “Culture” section.
With respect to claims 16-18 and 20, see the 35 USC 112 rejections above. The location for operating the system would be obvious to the ordinary artisan.
With respect to claim 19, Neumann provides for solar powered production of bioethanol.
With respect to claim 21, all of the cited prior art teaches similar methods as those described in the claim language, wherein each piece of the system is used as claimed. While the cited art does not teach the claimed feed concentration, there would be an expectation that this level would be predictably optimized by the ordinary artisan. Finally, since the rejection relies on the obviousness of multiple references to reconstruct the claimed method, there is no way to accurately assess the overall ethanol product of the system. However, if all of the cited references were combined in 
With respect to claims 22-24, Tao teaches any number of carbohydrate sources. Including glucose and sucrose. See page 671, Table 1. These sugars are routinely found in the juices and syrups further claimed in the instant claim. Furthermore, a syrup or juice derived near the system is identical to one sourced far from the system; for example, sucrose is sucrose, wherever it was derived. As such, the sourcing of any particular carbohydrate source would be an obvious decision of the ordinary artisan.
With respect to claims 27-29, as is clear from the cited prior art, the purpose of bioethanol is as a fuel source to provide power to vehicles and individuals. Furthermore, the ordinary artisan is well-aware that alcohol tends to be more useful when it has been distilled to a higher alcohol volume. The distillation of the claimed product to a concentration of 70 to 90% (140 to 180 proof) is routine in the art, as this is the purpose of distillation. 
With respect to claims 30-33, it would be an obvious choice of the ordinary artisan to make the ethanol near where it will be used, or to utilize a particular location, since it would be obvious to the ordinary artisan that transportation of ethanol for longer distances requires more money and resources.
With respect to claim 34, Kishimoto teaches alginate beads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651